DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 1, please change “wherein the of the” to “wherein the”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term “machine-readable storage medium” is not defined in the specification as encompassing only statutory categories of invention. The broadest reasonable interpretation of the medium would encompass non-statutory forms of media, such as signals or waveforms, thereby rendering the claims as a whole non-statutory for failing to fall within one of the four statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (USPGPUB 2016/0314763—hereinafter “Matthews”) in view of Devries et al. (U.S. Patent 9,678,559—hereinafter “Devries”).
Claims 1 and 16 are directed to a  processing unit and a machine-readable storage medium, respectively. Claims 1 and 16 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1 and 16, Matthews teaches a processing unit (Fig. 2 at 30) for a computing device (Fig. 2 at 20), the computing device comprising an integrated display (Fig. 2 at 28), the processing unit being a system on a chip or a processor (Fig. 2 at 30), wherein the processing unit is configured to: 
determine information on a user of the display, the information on the user indicating a presence of the user relative to the display (Pg. 1, ¶ 7 and Pg. 4, ¶ 34),
and provide the information on the user to a display control apparatus (Fig. 2 at 26) of the computing device (Pg. 1, ¶ 7 and Pg. 4, ¶ 34).
Matthews fails to teach that the processing unit is configured to determine the presence of the user using a separate user presence detection device, and to determine the information on the user by applying a second round of policies on presence information provided by the separate user presence detection device to ensure the user is indeed present or not present.  Examiner cites Devries to teach an electronic device (Fig. 1 at 102) that determines the presence of a user using a separate user presence detection device (Fig. 1, note that there are at least two presence detection devices:  112(1) and 112(N) that are different from each other; See Col. 18, line 18 –Col. 19, line 8), and determines an information on a user by applying a second round of policies on presence information provided by the separate user presence detection device to ensure the user is indeed present or not present (See Col. 18, line 18 –Col. 19, line 8; note that there are two different types of presence detection devices that each have their own policies to determine if a user is indeed present or not present).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a separate user presence detection device that uses a second round of policies, as taught by Devries, in the processing unit taught by Matthews, in order to mediate the device state transition (Col. 19, lines 17-18).
As to Claim 2, Matthews teaches that the processing unit is configured to determine whether the user is present in front of the display (Fig. 4 at 56 and 62 and Fig. 6 at 62 and 94 and Pg. 1, ¶ 7 and Pg. 4, ¶ 34) or whether the user has been present in front of the display within a pre-defined time interval based on the presence information provided by the separate user presence detection device.
As to Claims 3 and 17, Matthews, as modified by Devries, teaches that the information on the user is based on a camera-based determination of the presence of the user that is performed by the separate user presence detection device (Devries, Col. 18, lines 35-44).
As to Claim 4, Matthews, as modified by Devries, teaches a computation device comprising the processing unit according to claim 1 (see claim 1), an integrated display (Fig. 2 at 28), a user presence detection device (Pg. 1, ¶ 7 and Pg. 4, ¶ 34 and Devries, Fig. 1 at 120-126) and a display control apparatus (Fig. 2 at 26).
As to Claim 5, Matthews teaches that the display control apparatus comprises interface circuitry (Fig. 2 at 26 and Pg. 2-3, ¶’s 25-26) and processing circuitry (Fig. 2 at 30 and Pg. 3, ¶ 26), the processing circuitry being configured to obtain, via the interface circuitry, the information on a user of the display from the processing unit, the information on the user indicating a presence of the user relative to the display (Pg. 1, ¶ 7 and Pg. 4, ¶ 34), and to control, based on the information on the user, a display mode of the display, the display mode affecting at least one of a refresh rate and a backlight of the display (Pg. 1, ¶ 7 and Pg. 4, ¶ 34).
As to Claim 6, Matthews teaches that the processing circuitry of the display control apparatus is configured to obtain the information on the user from a processing unit (Fig. 2 at 30) of a computing device comprising the display (Pg. 1, ¶ 8).


Claim(s) 7-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews and Devries in view of Asjes et al. (USPGPUB 2011/0084709—hereinafter “Asjes”).
As to Claim 7, Matthews teaches that the of the display control apparatus is configured to apply a first display mode if the information on the user indicates that the user is present (Fig. 4 at 58 and 68) and a second display mode if the information on the user indicates that the user is present and disengaged (Fig. 4 at 60 and 66).
Matthews, as modified by Devries, fails to teach that the display control apparatus is configured to apply a second display mode when the information of the user indicates that the user is absent. Examiner cites Asjes to teach applying a second display mode when the information of the user indicates that the user is absent (Pg. 2, ¶ 20 and Pg. 7, ¶ 108 – note “the capacitive proximity device 30 considers that the person has left the display device…and thus the display device 34 [goes] into a power-saving mode…In this energy-saving mode…the refresh-rate of the displaying of the image on the display device may be reduced.). At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate Asjes’ capacitive proximity sensing method to determine if a user is present/absent, in the display control apparatus taught by Matthews, as modified by Devries, in order to reduce power consumption of the device when the user is absent (Asjes, Pg. 2, ¶ 20 and Pg. 7, ¶ 108). 
As to Claim 8, Matthews teaches that the processing circuitry of the display control apparatus is configured to apply a first refresh rate in the first display mode  (Fig. 4 at 58 and 68) and a second refresh rate in the second display mode (Fig. 4 at 60 and 66), the first refresh rate being higher than the second refresh rate (Pg. 1, ¶ 7 and Pg. 4, ¶ 34).
As to Claim 9, Matthews, as modified by Devries and Asjes, fails to teach that the first refresh rate is at least 50 Hz, and wherein the second refresh rate is zero. However, the specification shows no apparent benefits in having such rates. Therefore, having a first refresh rate of at least 50 Hz and a second refresh rate of 0 Hz is clearly a design choice based on the specific requirement of the claim. Furthermore, at the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to use any normal first refresh rate (i.e. approximately 60 Hz) and any second refresh rate that is lower than the first refresh rate in the computation device taught by Matthews, as modified by Devries and Asjes, since any normal first refresh rate would perform equally well at displaying an image and any second lower refresh rate would perform equally well at conserving power for the display.
As to Claim 10, Matthews teaches that the processing circuitry is configured to apply a first backlighting configuration in the first display mode (Fig. 4 at 64) and a second backlighting configuration in the second display mode (Fig. 4 at 66), the first backlighting configuration yielding a brighter backlight than the second backlighting configuration (Pg. 4, ¶ 34).
As to Claim 13, Matthews teaches that the display control apparatus is configured to receive a stream of display data from a processing unit of a computing device comprising the display, and to operate a frame buffer, wherein the processing circuitry of the display control apparatus is configured to maintain receiving the stream of display data and operating the frame buffer in the first display mode, in the second display mode and/or in a third display mode (Pg. 1, ¶ 9 – “the amount of data provided to the display is reduced” – note that the processing circuitry is configured to maintain receiving the stream of display data).
As to Claim 14, Matthews teaches that the display control apparatus comprises a frontend section and a backend section, the backend section comprising driver circuitry for driving the display (Fig. 2 at 26), the frontend section comprising interface circuitry for receiving the stream of display data and the frame buffer (Fig. 2 at 26), wherein an operation of the frontend section is maintained in the first display mode, in the second display mode and/or in the third display mode, and wherein an operation of the backend section is reduced in the second display mode and in the third display mode (Pg. 1, ¶ 9).


Claims 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew, Devries and Asjes in view of Yun et al. (USPGPUB 2018/0182357—hereinafter “Yun”).
As to Claim 11, Matthews, as modified by Devries and Asjes, fails to teach that the processing circuitry of the display control apparatus is configured to switch off the backlight in the second display mode. Examiner cites Yun to teach switching off a backlight in a second display mode (See Fig. 3 at 330, Abstract, Pg. 1, ¶ 6 and Pg. 6, ¶ 63).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to switch off a backlight in a display mode, as taught by Yun, in the computation device taught by Matthews, as modified by Devries and Asjes, in order to reduce power consumption, thereby reducing the cost burden on the user (Yun, Pg. 7, ¶ 64).
As to Claim 12, Matthews, as modified by Devries and Asjes, fails to teach that the processing circuitry is configured to set pixels to be displayed on the display to black in the second display mode.  Examiner cites Yun to teach setting pixels to be displayed on the display to black in a display mode (Pg. 1, ¶ 3). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to set pixels to be displayed on a display to black in a display mode, as taught by Yun, in the computation device taught by Matthews, as modified by Devries and Asjes, in order to reduce power consumption, thereby reducing the cost burden on the user (Pg. 7, ¶ 64).
As to Claim 15, Matthews, as modified by Devries and Asjes, fails to teach that the display control apparatus is configured to switch off the display if the user remains absent for a pre-defined time interval.  Examiner cites Yun to teach switching off a display if a user remains absent for a pre-determined time interval (Fig. 3 at 330 and Abstract, Pg. 1, ¶ 6 and Pg. 6, ¶ 63).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to switch off a display if a user remains absent for a pre-defined time interval, as taught by Yun, in the apparatus taught by Matthews, as modified by Devries and Asjes, in order to reduce power consumption, thereby reducing the cost burden on the user (Pg. 7, ¶ 64).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oba et al. 		USPGPUB 2011/0135114 (See Figs. 2-4, 6 and 7)
Parikh et al.		USPGPUB 2021/0132769 (See ¶’s 646-649)
Bartscherer et al.	USPGPUB 2021/0149441 (See ¶ 660)

















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694